DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
With respect to claim 9, the limitation “the sheet information” lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1 and 10, the recited limitation of “convey a sheet after the first sheet reaches the pair of second conveying rollers, the controller corrects the initial torque and calculates a command value for the next sheet”.  What first sheet?  The lack of antecedent basis makes the claim confusing.  To further prosecution, the examiner has interpreted the claim are reading --a first sheet--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (2011/0229235).

	With respect to claim 1, Tachibana et al. teaches an image forming apparatus (1) comprising: a pair of first conveying rollers (15) which successively convey a sheet (S) and a pair of second conveying rollers (rollers of the fixer 6) which are provided on a downstream side of a conveying direction of the pair of first conveying rollers (15); a driver [0078] which rotates and drives the pair of second conveying rollers (rollers of the fixer 6) by a command value (via a control unit 10, [0112]); and a controller (10) which is able to control the driver [0077] to perform constant speed control (based on the process of image formation [0079] [0135]) to rotate the pair of second conveying rollers (roller of the fixer 6) at a constant speed (based on the process of image formation [0135]) and to perform constant torque control [0102] [0118] to rotate the pair of second conveying rollers (rollers of the fixer 6) at a constant torque (as controlled by 10, [0112] [0118] [0135]), wherein, when the constant torque control is performed (by the controller 10), the controller (10) starts the constant torque control with a predetermined initial torque (i.e. a target load torque value, T, Fig. 7 302), and based on sheet interval torque detected (via the detection structure taught in Fig. 16) in a sheet interval term (i.e. an interval 

	With respect to claim 2, Tachibana et al. teaches the image forming apparatus (1) wherein after starting a process in which sheets (P) are successively conveyed (as described in Fig. 21), the controller (10) performs the constant speed control (at s200, Fig. 21, which occurs prior to processing) before the first sheet (P) reaches the pair of second conveying rollers (i.e. rollers of the fixing unit 6) and output torque detected (via the structure of Fig. 16) when the constant speed control is performed (and sensed by Fig. 16) is to be the initial torque (as set and checked to see if an adjustment is needed).

With respect to claim 4, Tachibana et al. teaches the image forming apparatus (1) wherein, the controller (10) sets an average value [0217] of the output torque detected (via Fig. 16) in a plurality of sheet interval terms (i.e. an averaged torque value calculated in the polarity of times of the sheet conveyance) to be the sheet interval torque (for upcoming jobs using prior jobs).



With respect to claim 6, Tachibana et al. teaches the image forming apparatus (1) wherein the controller (10) calculates (via sensing current, Fig. 16) a rotation phase of the pair of second conveying rollers (i.e. via a phase of a motor that corresponds to the phase of the rollers, indirectly) which can be detected in the sheet interval term with the sheet interval torque (as depicted in Fig. 8, which describes a current phase that represents a phase of the motor and therefore the roller, and torque values), and based on the calculated rotation phase, the controller (10) controls a rotation phase (via controlling motor 18) of the pair of second conveying rollers (fixing rollers by controlling the rotational phase of their respective motor, 18) to be a predetermined phase in the following sheet interval term (between sheets).

With respect to claim 7, Tachibana et al. teaches the image forming apparatus (1) wherein the controller detects output torque (via the structure of Fig. 16) for a term (capable of) corresponding to an integer multiple of a circumferential length of the pair of second conveying rollers (the rollers of the fixing unit, 6) as the sheet interval torque (as the detected output torque being an integer being a multiple of a circumferential length of the pair of second conveying rollers does not further define the apparatus itself, as an integer is merely data that represents a characteristic of the structure, and insofar as what is structurally recited, Tachibana et al. teaches the claimed structure).



With respect to claim 10, Tachibana et al. teaches in Fig. 2 a non-transitory computer-readable storage medium (103) storing a program [0085] for a computer (10) of an image forming apparatus (1) including a pair of first conveying rollers (15) which successively convey a sheet (S) and a pair of second conveying rollers (rollers of the fixer 6) which are provided on a downstream side of a conveying direction of the pair of first conveying rollers (15); a driver [0078] which rotates and drives the pair of second conveying rollers (rollers of the fixer 6) by a command value (via a control unit 10, [0112]); the program causing the computer to function as: a controller (10) which is able to control the driver [0077] to perform constant speed control (based on the process of image formation [0079] [0135]) to rotate the pair of second conveying rollers (roller of the fixer 6) at a constant speed (based on the process of image formation [0135]) and to perform constant torque control [0102] [0118] to rotate the pair of second conveying rollers (rollers of the fixer 6) at a constant torque (as controlled by 10, [0112] [0118] [0135]), wherein, when the constant torque control is performed (by the controller 10), the controller (10) starts the constant torque control with a predetermined initial torque (i.e. a target load torque value, T, Fig. 7 302), and based on sheet interval torque detected (via the detection structure taught in Fig. 16) in a sheet interval term (i.e. an interval corresponding to processing, Fig. 17-19) in which the pair of second conveying rollers (i.e. rollers of the fixer 6) do not sandwich and convey a sheet (i.e. subsequent sheet for a subsequent job, Fig. 19, as not reaches the rollers of 6, thereby outputting a torque value different than the target value set for the feeding of the subsequent sheet) after the first sheet (from job 1) reaches the pair of second conveying rollers (based on a paper passing cycle, [0190]), the controller (10) corrects the initial torque (T) and calculates a command value for the next sheet (Fig. 21, where s230 calculates a new value based on the relationship between the target value and an actual value).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (2011/0229235) in view of Seki et al. (2017/0364011).
	With respect to claim 3, Tachibana et al. teaches all that is claimed in the above rejection of claim 1, including the pair of second conveying rollers are a pair of fixing rollers (6) which heat and fix the toner image formed on the sheet (P) but remains silent regarding the pair of first conveying rollers are a pair of transfer rollers which form a toner image on the sheet.
	Seki et al. teaches a similar printing apparatus having a pair of first conveying rollers (12/31) which are a pair of transfer rollers [0166] which form a toner image on the sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the printer of Tachibana et al. such that the transfer rolls of Tachibana are torque controllable as taught by Seki et al. because Seki et al. teaches such a modification allows for the stabilizing control of a transfer belt thereby improving the overall printing quality of Tachibana et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (2011/0229235) in view of Miyajima et al. (2018/0334342).

With respect to claim 9, Tachibana et al. teaches all that is claimed in the above rejection of claim 1, but remain silent regarding wherein the controller determines whether to perform the constant torque control based on the sheet information.
Miyajima et al. teaches a controller (150) determines whether to perform a torque control based on sheet information (acquired at sA1, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the controller of Tachibana et al. to acquire sheet information, as taught by Miyajima et al. because Miyajima et al. teaches such sheet information ensures a printer is setup correctly for the type of sheets loaded within the printer, tailoring the printer operation specific to those types of sheets loaded, thereby improving the printing operation of Tachibana et al. when different types of sheets are loaded in the printer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (2009/0212488) which teaches a torque estimation unit for a printer.
Kasamai et al. (2013/0228968) which teaches a conveying unit of a printer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.